[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-12462                    April 29, 2008
                         ________________________           THOMAS K. KAHN
                                                                 CLERK
                    D. C. Docket No. 05-00031-CV-1-LGW

GIA HEGRE,


                                                            Plaintiff-Appellant,

                                     versus

ALBERTO-CULVER USA, INC.,
d.b.a. Beauty Systems Group, Inc.,
d.b.a. Macon Beauty Systems,
d.b.a. Sally Beauty Company,

                                                           Defendant-Appellee,

STEVE NORRIS,

                                                                    Defendant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (April 29, 2008)
Before EDMONDSON, Chief Judge, BLACK and FARRIS*, Circuit Judges.

PER CURIAM:

       Gia Hegre appeals the district court’s grant of summary judgment in favor

of her employer, Beauty Systems Group (BSG), on her interference and retaliation

claims brought under the Family and Medical Leave Act (FMLA). We have

carefully reviewed the record and the district court’s opinion, and after

considering oral arguments, we affirm the judgment.

       The district court did not err in concluding Hegre was an ineligible

employee under the FMLA and in granting summary judgment on that ground.

Hegre’s equitable estoppel argument, raised for the first time on appeal, does not

change this conclusion.

       AFFIRMED.




       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2